33 Ill. App. 2d 432 (1961)
179 N.E.2d 429
People of the State of Illinois, Plaintiff-Appellee,
v.
Edward C. Bill, Defendant-Appellant.
Gen. No. 48,478.
Illinois Appellate Court  First District, Third Division.
December 13, 1961.
*433 Quinn, Jacobs, Barry & Latchford, of Chicago (Francis E. Schlax, of counsel), for appellant.
Arthur C. Thorpe, Corporation Counsel of the Village of Oak Park, for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.